   Case 2:20-cv-02567-EFM-GEB Document 1 Filed 11/10/20 Page 1 of 4




                  IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF KANSAS

ALYSSA FREEMAN,               )
                              )
     Plaintiff,               )
                              )
vs.                           )                   JURY TRIAL DEMANDED
                              )
NATIONAL CREDIT ADJUSTERS LLC )
                              )
                              )
     Defendant.               )

                                    COMPLAINT

      NOW COMES the Plaintiff, Alyssa Freeman, by and through undersigned

counsel, and for her complaint against the Defendant, NATIONAL CREDIT

ADJUSTERS LLC, Plaintiff states as follows:

                      I.         PRELIMINARY STATEMENT

   1. This is an action for actual and statutory damages for violations of the Fair

      Debt Collection Practices Act 15 U.S.C. § 1692 et seq. ("FDCPA").

                           II.    JURISDICTION & VENUE

   2. Jurisdiction arises under 15 U.S.C. § 1692 and pursuant to 28 U.S.C. § 1331.

   3. Venue is proper in this District in that Defendant transacts business here, and

      the conduct complained of occurred here.

                                   III.   PARTIES

   4. Alyssa Freeman ("Plaintiff") is a natural person who resides in Leavenworth,

      Kansas.

   5. Plaintiff is a "consumer" as that term is defined by the FDCPA, 15 U.S.C. §

      1692a(3).
Case 2:20-cv-02567-EFM-GEB Document 1 Filed 11/10/20 Page 2 of 4




6. National Credit Adjusters LLC., ("NCA”) is a business entity engaged in the

   collection of consumer debt within the State of Kansas.

7. NCA is a "debt collector" as that term is defined by the FDCPA, 15 U.S.C. §

   1692a(6) in that it is an entity of which its “principal purpose” is the collection

   of any debts.

                           IV.     ALLEGATIONS

8. The debt allegedly owed by Plaintiff, ("the Debt"), was incurred through Rise

   Credit of Missouri d/b/a Rise primarily for personal, family, or household

   services and is therefore a "debt" as that term is defined by the FDCPA, 15.

   U.S.C. § 1692a(5).

9. On or about February 4, 2020 Plaintiff retained counsel to assist in the

   resolution of several debts, including the Debt.

10. On or about May 12, 2020, Plaintiff’s counsel mailed a notice of

   representation to NCA via certified mail.

11. NCA received this notice on or about May 18, 2020.

12. On or about June 2, 2020, NCA sent Plaintiff a letter in attempt to collect the

   Debt.

13. Despite receiving notice that Plaintiff was represented by an attorney, NCA

   has continued to contact Plaintiff directly.

14. This communication by NCA violated 15 U.S.C. § 1692c(a)(2), in that NCA

   contacted a consumer after receiving notice that the consumer was represented

   by an attorney.
   Case 2:20-cv-02567-EFM-GEB Document 1 Filed 11/10/20 Page 3 of 4




                               V.     JURY DEMAND

   15. Plaintiff is entitled to and hereby respectfully demands a trial by jury on all

       issues so triable.

                            VII.    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff, Alyssa Freeman, respectfully prays for judgment as

follows:

       a.     All actual compensatory damages suffered pursuant to 15 U.S.C. §

              1692k(a)(1) from NCA and for Plaintiff;

       b.     Statutory damages of $1,000.00 pursuant to 15 U.S.C. §

              1692k(a)(2)(A) from NCA and for Plaintiff;

       c.     Plaintiff's attorneys' fees and costs pursuant to 15 U.S.C. §

              1692k(a)(3) from NCA and for Plaintiff;

       d.     Any other relief deemed appropriate by this Honorable Court.


Date: November 11, 2020

Respectfully submitted,
                                            CREDIT LAW CENTER

                                            By: /s/ Anthony Hernandez
                                            Anthony Hernandez
                                            KS # 78743
                                            4041 NE Lakewood Way, Suite 200
                                            Lee's Summit, MO 64064
                                            Telephone: 816-282-0422
                                            Facsimile: 855-523-6884
                                            Anthonyh@creditlawcenter.com
                                            Attorney for Plaintiff
Case 2:20-cv-02567-EFM-GEB Document 1 Filed 11/10/20 Page 4 of 4
